United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-3260
                                  ___________

Paul Cooper,                         *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Arkansas Highway & Transportation    * Western District of Arkansas.
Department,                          *
                                     *        [UNPUBLISHED]
            Appellee,                *
                                     *
B.J. McAlister; Jerry Williams;      *
Glen Chavers,                        *
                                     *
            Defendants.              *
                                ___________

                            Submitted: April 20, 2011
                               Filed: April 26, 2011
                                ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Paul Cooper appeals following entry of judgment by the District Court1 upon
an adverse jury verdict in this employment-discrimination action. After careful


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
review, see Strand v. Diversified Collection Serv., Inc., 380 F.3d 316, 317 (8th Cir.
2004) (noting that a district court’s decision to grant a motion to dismiss is reviewed
de novo); Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003) (noting that a grant
of summary judgment is reviewed de novo), we affirm.

       Specifically, we agree with the court that several claims were not
administratively exhausted because they did not grow out of, and were not reasonably
related to, the allegations contained in Cooper’s charge of discrimination. See Cottrill
v. MFA, Inc., 443 F.3d 629, 634 (8th Cir.), cert. denied, 549 U.S. 954 (2006).
Cooper’s purported amendment to his charge was unsigned and bore no evidence that
it was ever filed with the Equal Employment Opportunity Commission.

       As to the retaliation claim, the court properly elected to apply a burden-shifting
analysis because Cooper failed to present direct evidence of retaliation. See Smith v.
Fairview Ridges Hosp., 625 F.3d 1076, 1087 (8th Cir. 2010), petition for cert. filed,
— U.S.L.W. —, (U.S. Mar. 14, 2011) (No. 10-9547). Further, summary judgment
was proper. The evidence shows a nondiscriminatory reason for Cooper’s
termination—fighting in the workplace in violation of department policy—and he
failed to create a trialworthy issue that this reason was pretextual and the true
motivation was to retaliate against him for litigation he had initiated some four years
earlier. See Twymon v. Wells Fargo & Co., 462 F.3d 925, 935 (8th Cir. 2006).
Finally, we are unable to review Cooper’s challenge to the jury’s verdict or the
composition of the jury itself because he failed to order a trial transcript. See
Meroney v. Delta Int’l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir. 1994).

      Accordingly, we affirm the judgment of the District Court.
                     ______________________________




                                           -2-